DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  amended language recites the pumps, the valves and the lids.  However, the original claim recited one or more of each.  Examiner suggests providing the one or more language or change the original citation to a plurality of pumps, valves and lids.  Appropriate correction is required.  In order to expedite prosecution, examiner will infer applicant intended to repeat the “one or more” language for each of the pumps, valves and lids.

Response to Arguments
Applicant’s amendment to the specification filed 2/7/2022 has been entered into the application record. 
Applicant’s arguments with respect to the objection to claim 12 have been fully considered and are persuasive.  The objection to claim 12 has been withdrawn. 
Applicant’s arguments filed with respect to amended claims 1, 7 and 15 being novel over the prior art of record have been fully considered and are persuasive, at least in part.  The rejection of claims under 35 USC 102 has been withdrawn.  However, a new rejection is made of claims 1, 7 and 15 under 35 USC 103.
Applicant's arguments filed with respect to Egberg destroying the intended purpose of Armano have been fully considered but they are not persuasive.  Applicant argues that the circular backing of Egberg, an impervious surface, would prevent the valve of Armano to permit entrance and egress of air into the container.  However, the impervious circular backing acts like the lid of Armano which is also impervious except where it is pierced for the claimed valve to allow entrance and egress of air into the container.
Applicant's arguments filed with respect to the modification of Armano with Chang would not have been obvious to one of ordinary skill in the art, and that the modification of Armano would be significant since the lid of Armano operates with a latching motion have been fully considered but they are not persuasive. Examiner notes that there does not need to be a specific teaching to show a motivation to combine, particularly in situations in which the market alone produces the motivation, such as reduced cost, a more compact size, more appealing aesthetics, important information, etc.  Someone placing organic matter in Armano for storage would certainly prefer a lid that kept track of date as taught by Chang.  Examiner disagrees that moving the indicators from the side of Chang to the top of the lid of Armano would involve significant redesign of Armano, and believes such capabilities to be well within the ordinary skill in the art.
Applicant's arguments filed with respect to amended claim 15 rendering the double patenting rejection of claims 14-20 moot have been fully considered but they are not persuasive with regard to claims 14 and 16-20.  However, claim 15 is no longer .
Applicant's arguments filed with respect to dependent claims now depending from allowable independent claims have been fully considered but they are not persuasive.  Please see the rejection of independent claims 1, 7 and 14. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Armano (US 2018/0141738).
Armano discloses a method of curing an organic plant, comprising: placing the organic plant in one or more containers (1, fig. 1); securing the one or more containers with one or more lids onto the one or more containers (2, fig. 1), wherein the lids include one or more valves configured to prevent air from entering the container when the lid is secured to the container (6, fig. 1, [0071]); attaching one or more pumps to the one or more valves of the lids (claim 15e, [0148]); pumping out air from the one or more containers via the valve and pump [0148]; releasing the valve to allow air into the one or more containers after a first time period to complete a cycle [0010, 0081]; wherein the method further includes, in response to releasing the valve to allow air into the one or more containers, pumping out air from the one or more contains via the valve and pump after a second time period [0157]; wherein the method further includes removing the lid from the one or more containers after a first threshold of cycles ([0010], burping); wherein the organic plant is placed in the one or more containers not submerged in a liquid (Armano does not use water in the curing process); wherein the first time period is one day [0010].
Armando discloses the pumps are in connection with the valves of the lids when the pumps are attached to the valves and the claimed invention except for the pumps are in direct connection with the valves of the lids when the pumps are attached to the . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Armano as applied to claim 1 above, and further in view of Egberg (US 9,750,811).
Armano discloses the claimed invention except for the method further includes adding a humidity package to the one or more containers, wherein the humidity package is configured to regulate humidity.  Egberg teaches the method further includes adding a humidity package to the one or more containers, wherein the humidity package is configured to regulate humidity (14, fig. 3, 3:52-57, claim 1) in order to prevent the molecular degrading of high value organic compounds such as cannabis.  Armano would benefit equally from preventing the molecular degrading of high value . 
Claims 7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Chang (US 6,044,756).
As for claims 7 and 12, Armano discloses a container and pump system for curing organic plants, comprising: a container including an open top, a bottom surface, and a side wall, wherein the container is configured to store one or more organic plants (fig. 1, [0002]); and a lid configured to be secured onto the open top (2, fig. 1), wherein the lid includes a gasket located on the bottom side of the lid (3, fig. 4), wherein the lid further includes one or more valves configured to prevent air from entering the container when the lid is secured, wherein the valve is further configured to allow air to escape the container and enter the container when actuated (6, fig. 1, [0071]); and a pump [0148], wherein the pump is configured to engage with the valve and remove air from the container via the valve when the pump is activated and engage with the valve (claim 15e, [0148]); wherein the valve is further configured actuate in response to activation of a release tab ([0081], pin, examiner notes that applicant’s initial specification provides no disclosure of this feature).
As for claim 14, Armano discloses a lid for curing organic plants, comprising: a lid configured to be secured onto a contain with an open top (2, fig. 1), wherein the lid 
Armando discloses the pumps are in connection with the valve of the lid when the pump engages with the valve and the claimed invention except for the pump is in direct connection with the valve of the lid when the pump engages with the valve.  The difference is that Armando discloses attaching the pump to a valve using a hose with a proper valve connection as opposed to the pump attached directly to the valve as required by claim 7.  Examiner notes that Armando considers the hose as part of the pump, such that the pump is directly connected to the valve.  However, assuming applicant’s argument is sound that a pump does not include the hose that comes attached to it at the time of purchase with the proper valve connections permanently connected to the hose, examiner argues that it would be obvious to one of ordinary skill in the art to skip the hose if an application so warranted.  Hoses usually come attached to portable pumps to facilitate mobility of the valve connection.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container as disclosed by Armando with the pump is in direct connection with the valve of the lid when the pump engages with the valve because to do so would be well within the ordinary skill in the art.  Examiner notes that applicant does not disclose any unexpected benefit from connecting the pump directly to the valve.
Armano discloses the claimed invention except for wherein the lid includes a plurality of numbers associated with a calendar date and a calendar month annularly . 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Chang as applied to claims 7 and 14 and further in view of Devine (US 2019/0367227).
Armano discloses the claimed invention except for the valve includes a filter configured to trap bacteria entering or exiting the valve.  Devine teaches the valve includes a filter configured to trap bacteria entering or exiting the valve (abstract) in . 
Claims 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Chang as applied to claims 7 and 14 and further in view of Egberg.
Armano discloses the claimed invention except for the lid includes a bottom side, wherein the bottom side includes a humidity pack configured to regulate a humidity of the container; wherein the lid includes a bottom side, wherein the bottom side includes a first housing that includes one or more perforations.  Egberg teaches the lid includes a bottom side, wherein the bottom side includes a humidity pack configured to regulate a humidity of the container (24, 3:52-57); wherein the lid includes a bottom side, wherein the bottom side includes a first housing that includes one or more perforations (24, claim 1) in order to maintain humidity of the product to preserve the beneficial volatile compounds.  Armano would benefit equally from maintaining humidity of the product to preserve the beneficial volatile compounds.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with the lid includes a bottom side, wherein the bottom side includes a humidity pack configured to regulate a humidity of the container; wherein the lid includes a bottom side, wherein the bottom side includes a first housing that includes one or more . 
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Chang as applied to claims 7 and 14 and further in view of Singh (US 6,632,283).
Armano discloses the claimed invention except for the bottom surface includes one or more light emitting diodes configured to emit light in response to activation of a switch.  Singh teaches the bottom surface includes one or more light emitting diodes configured to emit light in response to activation of a switching (210, fig. 2, 3:47-55) in order to illuminate the inside of the container.  Armano would benefit equally from illuminating the inside of the container.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with the bottom surface includes one or more light emitting diodes configured to emit light in response to activation of a switch as taught by Singh in order to illuminate the inside of the container. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Chang as applied to claim 7 and further in view of Egberg and Hamlin (US 2004/0206682).
Armano discloses the claimed invention except for the lid includes an annular humidity pack including a first surface including an adhesive, wherein the first surface is configured to stick to a bottom surface of the lid via the adhesive.  Egberg teaches the lid includes an annular humidity pack including a first surface including an adhesive, wherein the first surface is configured to stick to a bottom surface of the lid via the 
Armano discloses the claimed invention except for a second surface including a carbon filter.  Hamlin teaches a second surface including a carbon filter (abstract) in order to effectively remove microorganisms to better preserve an organic compound.  Armano would benefit equally from effectively removing microorganisms to better preserve an organic compound.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with a second surface including a carbon filter as taught by Hamlin in order to effectively remove microorganisms to better preserve an organic compound. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Chang as applied to claim 14.
Armano discloses the system includes a pump, wherein the pump is configured to engage with the valve and remove air from the container via the valve when the pump is activated and engaged with the valve [0148], and wherein the pump is in connection with the valve of the lid when the pump engages with the valve but possibly .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Chang as applied to claim 14 and further in view of Comer (US 2017/0073126).
Armano discloses the claimed invention except for the lid includes an annular outer diameter that includes one or more protrusions configured to allow grip.  Comer teaches the lid includes an annular outer diameter that includes one or more protrusions configured to allow grip (109, fig. 1) in order to improve the ease of removing and replacing a lid.  Armano would benefit equally from improving the ease of removing and replacing a lid.  It would have been obvious to one of ordinary skill in the art at the time . 

Double Patenting
Claims 14 and 16-20 of this application is patentably indistinct from claims 8 and 10-15 of Application No. 17308283. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 14 and 16-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8 and 10-15 of copending Application No. 17308283 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762